Appeal by the defendant from a judgment of the Supreme Court, Kings County (Slavin, J.), rendered May 15, 1990, convicting him of criminal possession of a weapon in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court erred in its marshal*842ing of the evidence. However, since the defendant failed to object to the curative instruction given by the court on this issue, and failed to request any additional instruction, his claim is unpreserved for appellate review (People v Luperena, 159 AD2d 727; People v Freeman, 149 AD2d 727).
The defendant also made no objection at trial to the court’s charge to the jury that no adverse inference could be drawn based upon his failure to testify. His claim that the court failed to separately mention him during its charge on this issue is therefore unpreserved for appellate review (People v Pugliese, 131 AD2d 789). Similarly unpreserved for appellate review is the defendant’s claim that the court failed to charge the jurors that they were to consider the evidence separately as to each defendant (People v Roldos, 161 AD2d 610). Under the circumstances of this case, we decline to review these claims in the exercise of our interest of justice jurisdiction. Eiber, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.